Citation Nr: 1130863	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  10-29 282	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals decision of July 3, 2008, which determined that new and material evidence had not been received to reopen the appellant's claim for legal entitlement to VA benefits based on the character of his discharge, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Claro Robert P. Morantte



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The moving party had active service from November 1973 to March 1977.  He received an "under other than honorable conditions" discharge.

This matter is before the Board of Veterans' Appeals (Board) as an original action on the motion of the appellant, received in January 2010, in which he alleges CUE in a July 3, 2008, Board decision which determined that new and material evidence had not been received to reopen the appellant's claim for legal entitlement to VA benefits based on the character of his discharge.  

The Board notes that the moving party has filed an ancillary motion under the provisions of 38 C.F.R. § 20.1405(c) (2010) requesting a hearing before the Board in Washington, DC, to advance argument on the main motion.  Under Rule of Practice 1405(c), such a hearing will not be granted without good cause.  The Board has determined that good cause has not been shown in this case.  The moving party has submitted written argument sufficiently explaining why he believes that the Board erred in its prior decision, and he has not explained why a personal hearing is necessary.  For these reasons, the motion is denied.  

It is notable that the moving party has submitted a VA Form 21-22a dated in May 2011, wherein he appointed the individual identified as his representative on the first page of this decision.  

Also in May 2011, the moving party submitted a Statement in Support of Claim, VA Form 21-4138, on which he requested advancement of his case on the docket (AOD), on the basis of "health and humanitarian reasons."  That request was in due course forwarded to the Board.  Because the pending CUE motion is being resolved today, and in order to avoid any further delay in the resolution of this matter, the Board will hereby deny AOD and proceed to dispatch this decision.

FINDINGS OF FACT

1.  The July 3, 2008 Board decision denying themoving party's application to reopen the previously denied claim for legal entitlement to VA benefits based on the character of his discharge is final.  

2.  The moving party filed a motion alleging CUE in the July 3, 2008, Board decision in January 2010.  

3.  The moving party has failed to clearly and specifically set forth any alleged errors of fact or law in the July 3, 2008, Board decision, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a Board decision based on CUE have not been met, the motion must be dismissed, without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2010).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2010).

Such a motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy that requirement.  Motions which fail to comply with the regulatory requirements shall be dismissed, without prejudice to refiling.  38 C.F.R. § 20.1404(b); see Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

The Board notes that it has original jurisdiction to determine whether CUE exists in a prior final Board decision.  38 C.F.R. § 20.1400.  Section § 20.1403(a) provides that CUE is a very specific and rare kind of error.  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The review for clear and unmistakable error in a prior Board decision must be based on the record and the law which existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The following situations do not constitute CUE: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and (e) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e).  See also 38 U.S.C.A. §§ 501(a), 7111 (West 2002). 

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

The Board decision in question was issued on July 3, 2008, and it determined that new and material evidence had not been received sufficient to reopen the appellant's previously denied claim of legal entitlement to VA benefits based on the character of his discharge.  

The moving party filed a motion alleging CUE in the Board's decision, which was received in January 2010.  He argued that he was denied entitlement to service-connected compensation benefits despite the fact that the 2009 edition of a VA booklet entitled "Federal Benefits for Veterans, Dependents, and Survivors" states that veterans with disabilities incurred or aggravated during active duty may qualify for medical or related benefits regardless of separation and characterization of service; he cited to page 99 of that booklet.  He subsequently submitted a copy of an earlier statement he had submitted to VA dated in March 1998 and a page, with a paragraph highlighted, reportedly from the 1998 edition of the Federal Benefits for Veterans and Dependents booklet.  He asked that he be awarded benefits.   

The moving party has also alleged that he was denied due process because he was not afforded a personal hearing before the Board promulgated its decision.  See VA Form 21-4138 dated September 21, 2010.  

Upon consideration of the foregoing assertions by the moving party, the Board finds that the requirements for a CUE motion have not been met.  In this regard, the Board notes that the moving party essentially reiterated facts and evidence that had been before the Board at the time of its decision.  It is also notable that the facts and evidence specifically alleged by the appellant as favorable to his claim were considered by the RO at the time of the September 2002 administrative decision regarding character-of-discharge, and that decision is final.  The Board, in its July 2008 decision, considered only whether there had been evidence presented since the September 2002 decision which was sufficient to reopen the previously denied claim, and found that new and material evidence had not been received.  Although the moving party has argued that the facts and law were not afforded adequate consideration in connection with his claim, he has not argued that there was new and material evidence sufficient to reopen his claim at the time of the Board's 2008 decision.  Instead, his assertions amount to a disagreement as to how the facts were weighed in a merits decision with respect to his claim.  The Board did not evaluate the moving party's claim on the merits in July 2008.  Because the moving party has failed to state why the result of the July 2008 Board decision would have been manifestly different but for the alleged error, we find that his arguments do not rise to the level of a valid allegation of CUE. 

Further, there was no failure to provide due process at the time of the Board's July 2008 decision by proceeding with a decision without first affording the appellant with a Board hearing.  In the July 2008 decision, the Board specifically addressed the fact that the appellant had failed to appear for his Board hearing scheduled in May 2006 and, as a result, his case was processed as though the request for a hearing had been withdrawn in accordance with 38 C.F.R. § 20.702.  It is notable that the moving party specifically wrote in a March 2007 statement, on the VA Form 21-4138, that he "opted not to appear" for the scheduled hearing.  For the foregoing reasons, the Board finds that the moving party's argument also does not give rise to a valid allegation of CUE.

Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed, without prejudice.



ORDER

The motion is dismissed, without prejudice to refiling.



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2010) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2010).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




